DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20, 21, 23-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann (US5,603,422).
Regarding claim 17, Herrmann teaches a container (Figs 1-6) configured to provide highly visible evidence of having been opened by other than a manufacturer of the container, the container comprising: a base (bottom of the container) extending to a sidewall (below shoulder); a shoulder (in the below annotated Fig) connected between the sidewall and a bell (5), a diameter of the bell decreasing as the bell extends to a neck (6); a finish (4) connected to the neck and configured to receive a container cap (1), the finish including defining an opening to an interior of the container, and a tamper evidence bridge (20) positioned between the finish and a thin film area of the container cap such that the tamper evidence bridge tears (column 5, lines 4-7) or removes the thin film area in response to rotation of the container cap relative to the finish.
Regarding claim 18, the tamper evidence bridge includes material that extends from the a neck ring (21) of the finish.
Regarding claim 20, wherein the tamper evidence bridge includes one or more portions of the container cap melted directly into a portion of the finish (Figs. 1-6).
Regarding claim 21, the tamper evidence bridge (20) is one of a plurality of tamper evidence bridges (20) uniformly spaced around the perimeter of the container cap.
Regarding claim 23, the thin film area comprises a region of the container cap thinner than other regions of the container cap (Figs. 1-6).
Regarding claim 24, Herrmann teaches a tamper evidence assembly for a container (Figs. 1-6), the assembly comprising a cap (1 and 11) having a top wall and a generally cylindrical sidewall extending therefrom, the sidewall including a first portion with a first radial thickness and a second portion (11) with a second radial thickness; a container neck finish (4); and a bridge (20) positioned between the neck finish and the second portion such that the bridge tears or removes the second portion in response to rotation of the cap relative to the neck finish (column 5, lines 4-7).
Regarding claim 25, the assembly does not comprise a tamper evidence band (Fig. 2).
Regarding claim 26, wherein the bridge is coupled to a neck ring of the neck finish (Fig. 5).
Regarding claim 27, wherein the bridge is a thread of the container neck finish (where the bridges are shaped like thread).
Regarding claim 28, wherein the second portion (11) is in the form of a thin film.
Regarding claim 29, Herrmann teaches a container cap (Figs. 1-6 at 1 and 11) comprising: a top wall (2) having a top wall surface; and a generally cylindrical sidewall extending therefrom to a circumferential edge (of base 11), wherein the cylindrical sidewall includes a first portion (1) having a first radial thickness and a second portion (11) having a second radial thickness less than the first radial thickness.
Regarding claim 30, wherein the second portion (11) is a thin film portion.
Regarding claim 31, wherein the first portion presents a curvilinear surface having a plurality of grooves (in the below annotated Fig.) extending in a direction orthogonal to the top wall surface.
Regarding claim 32, wherein the second portion is positioned nearer the circumferential edge than the top wall (where portions of the second portion is positioned closer to the edge).
Regarding claim 33, wherein the cap does not comprise a tamper evidence band (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann.
Regarding claim 19, Hermann DIFFERS in that it does not disclose wherein the tamper evidence bridge is formed by melting and joining a portion of the container cap and a portion of thea neck ring of the finish via a laser.  However, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. 
Regarding claim 22, Hermann DIFFERS in that it does not disclose the tamper evidence bridge (20) is one of three tamper evidence bridges spaced at substantially 120-degree intervals with respect to the container cap.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.  Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made, to modify the container by employing the tamper evidence bridge (20) is one of three tamper evidence bridges spaced at substantially 120-degree intervals with respect to the container cap, in order to have a make the closure easier to open. 




    PNG
    media_image1.png
    706
    564
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736